DETAILED ACTION
This Office Action is responsive to the Amendment filed 9 June 2022.  Claims 2-

21 are now pending.  The Examiner acknowledges the amendments to claims 2, 5 and 

7.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both “an elongate body” and “a hollow curved introducer or needle” (see objection to Specification below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "126" have both been used to designate “a proximal anchor” (see objection to Specification below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification at [0032], as newly filed, teaches “an elongate body 102”, however the specification, as originally filed, recognizes element 102 as “a hollow curved introducer or needle 102” in paragraph [0023] and not “an elongate body”.  Moreover, the specification at [0032], as newly filed, teaches “a proximal anchor 110, 126”, however the specification, as originally filed, recognizes element 110 as a proximal sealing lock (see [0025]) and element 126 as “a sealing stop” (see [0029]).  
Appropriate correction is required.

Claim Objections
Claims 2, 7, 11, 15 and 21 are objected to because of the following informalities: at line 6 of claim 2, “includes” should apparently read –including--; at line 8 of claim 2, “the anchor,” should apparently read –the anchor, and--; at line 5 of claim 7, “have” should apparently read –having--; at lines 8-9 of claim 7, “an opposing external wall of the heart” should apparently read –an opposing external wall of the external walls of the heart--; at line 10 of claim 7, “the anchor,” should apparently read –the anchor, and--; at line 4 of claim 11, “tension member;” should apparently read –tension member; and--; at line 5 of claim 11, “member; and” should apparently read –member, wherein--; at line 6 of claim 11, “the needle attached” should apparently read –the needle is attached--; at line 5 of claim 15, “the opposing external walls” should apparently read –an opposing external wall of the external walls--; and at line 2 of claim 21, “comprising” should apparently read –comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by St. Goar et al. (U.S. Patent No. 7,753,923).  Regarding claim 2, St. Goar et al. (hereinafter St. Goar) discloses an anchor device for treating a heart within a patient comprising: a tension member (“suture”) 262; an anchor 260a configured to be attached (“detachable anchor” – col. 33, lines 34-36) to a proximal end of the tension member 262 (Figs. 56 and 57 and col. 33, lines 34-54); and a needle 260b (due to self-penetrating sharpened tip 270) configured to be attached to a distal end of the tension member 262 (Fig. 50 and col. 33, lines 36-44 and 49-60), the needle 260b including a tissue penetrating tip 270 configured to penetrate through external walls of the heart (Figs. 56 and 57 and col. 33, lines 36-44 and 49-57; it is also noted that the tip 270 is configured to penetrate through external walls of the heart as a thickness of external walls of the heart in a human male are around 6 mm and 4.5 mm in females, and an average leaflet thickness, which is penetrated by the needle of St. Goar, is around 3.5 mm); wherein the tension member 262 couples the needle 260b and the anchor 260a (Figs. 56 and 58 and col. 33, lines 54-60), and the tension member 262 is configured to be tensioned after the needle 260b penetrates the external walls of the heart to advance the anchor 260a into engagement with one of the external walls of the heart (Fig. 58 and col. 33, lines 49-60; tension member 262 is configured to be tensioned after the needle penetrates the leaflets and thus configured to be tensioned after the needle were to penetrate external walls of the heart).  Regarding claim 4, the needle 260b is removable from the tension member 262 (col. 33, lines 34-38 and 49-52).  Regarding claim 5, the anchor 260a is axially affixed and pivotably coupled to the tension member 262 (as shown in Fig. 56 and col. 33, lines 34-41; anchor 260a is also pivotably coupled to the tension member 262 as the tension member is composed of a malleable wire/conventional suture material (as disclosed in claim 3) which can be twisted and tied, thus it can pivot relative to the anchor – col. 33, lines 57-60).  Regarding claim 6, the anchor 260a includes two or more arms (each side of the indentation of anchor 260 formed by detent 268 constituting an “arm”) (Fig. 57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St. Goar et al. (U.S. Patent No. 7,753,923).  Regarding claim 3, St. Goar discloses that the needle 260b has a curved or arcuate configuration (Figs. 56 and 58), wherein the needle has a sharpened distal tip, and the tension member 262 is composed of conventional suture material or malleable wire that can be twisted together or tied off) (col. 30, lines 66-67 – col. 31, lines 1-10; col. 32, lines 23-24 and 52-55; and col. 33, lines 57-60).  However, St. Goar does not disclose explicitly that the needle is made of a more rigid material than the tension member.  In a separate embodiment, St. Goar discloses that mechanisms which are fully penetrating or piercing may have a distal tip sharpness and be composed of stainless steel (col. 29, lines 5-7 and 38-45), which is more rigid than conventional suture material of the tension member.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to construct a sharpened, self-penetrating anchor as taught by St. Goar, of stainless steel, as St. Goar recognizes that stainless steel enables fabrication of a distal tip sharpness which would enable the penetrating or piercing nature of the anchor.  

Allowable Subject Matter
Claims 7-21 are objected to, but would be allowable upon resolution of the objections to claims 7 and 11.  Regarding claims 7-10, while the prior art teaches an anchor device for treating a heart within a patient comprising: a tension member; an anchor configured to be attached to a proximal end of the tension member; and a needle configured to be attached to a distal end of the tension member, the needle having a tissue penetrating tip that is configured for penetrating through external walls of the heart; wherein the tension member couples the needle and the anchor, and the tension member is configured to be tensioned after the needle penetrates through the external walls of the heart to advance the anchor into engagement with one of the external walls of the heart, the prior art of record does not teach or fairly suggest an anchor device for treating a heart within a patient as claimed by Applicant, further comprising an additional anchor configured to be removably coupleable with the distal end of the tension member and slidable proximally along the tension member to engage an opposing external wall of the external walls of the heart to close a lower portion of the heart. 
Regarding claims 11-21, the prior art of record does not teach or fairly suggest a method for applying an anchor to a heart comprising: penetrating external walls of the heart via a needle of an anchor device, the anchor device comprising: a tension member; and an anchor attached to a proximal end of the tension member, wherein the needle is attached to a distal end of the tension member; pulling the needle through the external walls of the heart so as to advance the anchor, via the tension member, toward the heart; and engaging one of the external walls of the heart with the anchor.  Specifically, the prior art of record does not teach penetrating external walls of the heart via a needle of an anchor device, wherein an anchor is attached to a proximal end of the tension member, and the needle is attached to a distal end of the tension member.  

Response to Arguments
Applicant’s arguments filed 9 June 2022 with respect to the objections to the Drawings have been fully considered and are persuasive, however new objections are presented above in light of the amendments to the specification. 

Applicant’s arguments filed 9 June 2022 with respect to the rejection of claims 2-6 under 35 U.S.C. 102(e) citing St. Goar (‘923) have been fully considered and are persuasive.  However, the amendments to claim 2 warranted a new rejection citing St. Goar in a separate embodiment, specifically that of Figs. 56 and 57 as outlined in the rejection above.  Nonetheless, Applicant contends that St. Goar does not disclose a tissue penetrating tip configured to penetrate through external walls of the heart and “the anchor into engagement with one of the external walls of the heart”.  However, these arguments are not persuasive.  Due to being an apparatus claim, St. Goar meets the requirements of the limitations of claim 2 as the tip 270 of St. Goar is configured to penetrate through external walls of the heart as a thickness of external walls of the heart in a human male are around 6 mm and 4.5 mm in females, and an average leaflet thickness, which is penetrated by the needle of St. Goar, is around 3.5 mm.  Moreover, the recitation of to advance “the anchor into engagement with one of the external walls of the heart” is regarded as intended use and not a positive recitation.  As noted with respect to the leaflet thickness, the needle of St. Goar is capable of penetrating the external walls in order to advance the anchor into engagement with one of the external walls of the heart.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791